     Case 2:20-cr-00370-VAP Document 36 Filed 10/06/20 Page 1 of 7 Page ID #:299



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
5    Chief, Asset Forfeiture Section
     LUCY B. JENNINGS
6    Assistant United States Attorney
     International Narcotics, Money Laundering,
7    & Racketeering Section
     JONATHAN GALATZAN (Cal. Bar. No. 190414)
8    Assistant United States Attorney
          312 N. Spring St., 14th Floor
9         Los Angeles, CA 90012
          Telephone: (213) 894-2727
10
          Facsimile: (213) 894-0142
11        E-mail: jonathan.galatzan@usdoj.gov

12   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
13
                            UNITED STATES DISTRICT COURT
14
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,               No. CR 20-370-VAP
16
               Plaintiff,                    STIPULATION FOR ENTRY OF MONEY
17                                           JUDGMENT AGAINST DEFENDANTS
                     v.                      AMBIANCE U.S.A., INC. AND SANG BUM
18                                           NOH
     AMBIANCE U.S.A., INC.,
19

20             Defendant.

21

22        The United States of America (“the government”) and defendants
23   AMBIANCE U.S.A., INC. and SANG BUM NOH (“Defendants”), by and through

24   their undersigned counsel, respectfully submit this stipulation for

25   entry of a Money Judgment of Forfeiture against Defendants in the sum

26   of $81,564,856.08.     The proposed Money Judgment of Forfeiture is

27   being lodged contemporaneously with this stipulation.

28
     Case 2:20-cr-00370-VAP Document 36 Filed 10/06/20 Page 2 of 7 Page ID #:300



1         In the previously filed plea agreement, Defendant AMBIANCE USA,

2    INC. has agreed to plead guilty to Counts One through Eight of the

3    Information, charging defendant with Conspiracy, in violation of 18

4    U.S.C. § 371 (Count One); International Promotional Money Laundering,

5    in violation of 18 § 1956(a)(2)(A) (Count Two); Entry of Goods
     Falsely Classified, in violation of 18 U.S.C. § 541 (Count Three);
6
     Entry of Goods by Means of False Statements, in violation of 18
7
     U.S.C. § 542 (Count Four); Passing False and Fraudulent Papers
8
     Through Customhouse, in violation 18 U.S.C. § 545 (Count Five); and
9
     Failure to File Report of Currency Transaction in a Non-Financial
10
     Trade or Business, in violation of 31 U.S.C. §§ 5331(a)(1) and
11
     5322(b) (Counts Six through Eight).       Defendant Sang Bum Noh has
12
     agreed to plead guilty to Counts One and Nine of the Information,
13
     charging defendant with Conspiracy, in violation of 18 U.S.C. § 371
14
     (Count One); and Making and Subscribing to a False Tax Return, in
15   violation of 26 U.S.C. § 7206(1) (Count Nine).
16        Defendants have agreed, as part of their sentence, to forfeit
17   all right, title, and interest in and to the proceeds of the offenses
18   to which they are pleading guilty, totaling $81,564,856.08.
19   Defendants have agreed to satisfy their obligation to pay the money
20   judgment according to the following payment schedule, also detailed

21   in Exhibit E of the plea agreement:

22        The money judgment of forfeiture shall be payable to the United

23   States on the following schedule:

24          1) $10,000,000.00, is due and payable no later than 90 days
     after defendant SANG BUM NOH’s sentencing date;
25
            2) The remaining $71,564,856.08 is to be paid in five equal
26
     installments of $14,312,971.22 each, with the first payment due and
27
     payable no later than one year after Defendant SANG BUM NOH’s
28

                                          2
     Case 2:20-cr-00370-VAP Document 36 Filed 10/06/20 Page 3 of 7 Page ID #:301



1    sentencing date, (the “First Payment Date”), with the remaining four

2    installments to each be paid annually, no later than one year from

3    the previous installment, for the remaining four years.

4         If at any time during the proposed payment schedule, Defendants

5    are unable to make a payment in accordance with the schedule outlined
     above, they shall notify the USAO by certified mail no later than 120
6
     days prior to the date such payment is due. Such notice shall be
7
     provided to:
8
          United States Attorney’s Office
9
          Chief of the Criminal Division
10
          312 N. Spring Street, Suite 1200
11
          Los Angeles, CA 90012
12
          Upon such notification, Defendant will:
13
                1) Within 10 days of a request by the USAO, provide the
14
     USAO with credit report on Ed Noh (SANG BUM NOH) and Annie Noh.
15              2) Upon request by the USAO, consent and make available –
16   to the USAO and agents working on its behalf – any and all financial
17   documents and related information pertaining to Ambiance, Ed
18   Noh, and Annie Noh.
19              3) Complete updated Financial Disclosure Statements
20   (provided by the USAO) with respect to Ed Noh and Ambiance and

21   deliver the updated, signed, and dated statements to the USAO no

22   later than seven (7) days after notifying the USAO. Copies of the

23   signed statements, along with all required supporting documentation,

24   shall be mailed to:
          United States Attorney’s Office
25
          Chief of the Criminal Division
26
          312 N. Spring Street, Suite 1200
27
          Los Angeles, CA 90012
28

                                          3
     Case 2:20-cr-00370-VAP Document 36 Filed 10/06/20 Page 4 of 7 Page ID #:302



1               4) No later than seven (7) days after notifying the USAO,

2    disclose to the USAO any and all property, real or personal, in which

3    Ed Noh, Annie Noh, or Ambiance have any ownership interest.            To aid

4    the USAO in assessing defendants’ ability to pay in accordance with

5    the payment schedule, Ed Noh and Ambiance agree that the USAO may
     request discovery in accordance with Federal Rule of Civil Procedure
6
     69(a)(2) and that such rule applies to the financial obligations as
7
     set forth in the payment schedule.
8
          If the USAO determines that Defendants are unable to pay in
9
     accordance with the schedule outlined above, the parties will notify
10
     the Court and request a modified payment schedule. If the USAO
11
     identifies substitute assets in which Ambiance, Ed Noh, and/or Annie
12
     Noh have an ownership interest, the USAO may ask the Court to allow
13
     such assets to be seized and forfeited to satisfy the judgment
14
     pursuant to Federal Rule of Criminal Procedure 32.2(e)(1)(B).
15        The parties hereby stipulate to the entry of a Money Judgment of
16   Forfeiture against Defendants in the amount of $81,564,856.08, which
17   money judgment shall become final at the time of sentencing.
18        The entry of the Order is specifically authorized by Rule
19   32.2(b)(1) and (c)(1) of the Federal Rules of Criminal Procedure, and
20   18 U.S.C. § 982(a)(2)(B) (7).      See United States v. Baker, 227 F.3d

21   955 (7th Cir. 2000) (a forfeiture order may include a money judgment

22   for the amount of money involved in the money laundering offense; the

23   money judgment acts as a lien against the defendant personally for

24   the duration of his prison term and beyond); United States v.
     Candelaria-Silva, 166 F.3d 19 (1st Cir. 1999) (criminal forfeiture
25
     order may take several forms: money judgment, directly forfeitable
26
     property, and substitute assets); United States v. Davis, 177 F.
27
     Supp.2d 470 (E.D. Va. 2001) (same, following Candelaria-Silva);
28

                                          4
     Case 2:20-cr-00370-VAP Document 36 Filed 10/06/20 Page 5 of 7 Page ID #:303



1    United States v. Conner, 752 F.2d 566, 576 (11th Cir. 1985) (because

2    criminal forfeiture is in personam, it follows defendant; it is a

3    money judgment against the defendant for the amount of money that

4    came into his hands illegally; the Government is not required to

5    trace the money to any specific asset); United States v. Ginsburg,
     773 F.2d 798, 801-02 (7th Cir. 1985) (en banc) (criminal forfeiture
6
     is a personal judgment that requires the defendant to pay the total
7
     amount derived from the criminal activity, “regardless of whether the
8
     specific dollars received from that activity are still in his
9
     possession”); United States v. Amend, 791 F.2d 1120, 1127 (4th Cir.
10
     1986) (same); United States v. Robilotto, 828 F.2d 940, 949 (2d Cir.
11
     1987) (following Conner and Ginsburg; the court may enter a money
12
     judgment for the amount of the illegal proceeds regardless of whether
13
     defendant retained the proceeds); United States v. Navarro-Ordas, 770
14
     F.2d 959, 969 (11th Cir. 1985) (court may enter “personal money
15   judgment” against the defendant for the amount of the illegally
16   obtained proceeds); United States v. Voigt, 89 F.3d 1050, 1084, 1088
17   (3d Cir. 1996) (the Government is entitled to a personal money
18   judgment equal to the amount of money involved in the money
19   laundering offense); United States v. Holland, 160 F.3d 377, 380 (7th
20   Cir. 1998) (defendant ordered to pay judgment equal to value of

21   property concealed from bankruptcy court and subsequently laundered);

22   United States v. Corrado, 227 F.3d 543 (6th Cir. 2000) (Corrado I)

23   (remanding case to the district court to enter money judgment for the

24   amount derived from a RICO offense); United States v. Saccoccia, 823
     F. Supp. 994, 1006 (D.R.I. 1993) (money judgment for the amount
25
     laundered, $136 million, entered against each defendant), aff’d, 58
26
     F.3d 754 (1st Cir. 1995); United States v. Sokolow, 1995 WL 113079 at
27
     *1 (E.D. Pa. 1995) (because money is fungible, the Government need
28

                                          5
     Case 2:20-cr-00370-VAP Document 36 Filed 10/06/20 Page 6 of 7 Page ID #:304



1    not receive the identical money involved in the money laundering

2    offense so long as the amount involved is known), aff’d, 81 F.3d 397

3    (3d Cir. 1996); United States v. Cleveland, 1997 WL 537707 at *11

4    (E.D. La. 1997) (the Government is entitled to a money judgment equal

5    to the amount of money that defendant laundered in money laundering
     case); United States v. Stewart, 1998 WL 720063 (E.D. Pa. 1998)
6
     (court enters money judgment for “aggregate sum of all money
7
     laundering counts for which defendant was convicted”), aff’d as
8
     modified, 185 F.3d 112 (3d Cir. 1999); United States v. Henry, 850 F.
9
     Supp. 681, 683 (M.D. Tenn. 1994) (court enters money judgment for
10
     $191,206, which was the amount of Medicare fraud proceeds defendant
11
     was convicted of laundering), aff’d, 64 F.3d 664, 1995 WL 478635 (6th
12
     Cir. 1995) (Table); United States v. Delco Wire and Cable Co., Inc.,
13
     772 F. Supp. 1511 (E.D. Pa. 1991) (criminal forfeiture is “like a
14
     money judgment that runs against the defendant until satisfied in
15   full”; judgment entered for $10 million, which was the amount of the
16   racketeering proceeds).
17   //
18   //
19

20

21

22

23

24

25

26

27

28

                                          6
     Case 2:20-cr-00370-VAP Document 36 Filed 10/06/20 Page 7 of 7 Page ID #:305



1          By virtue of Defendants’ admission of the amount of money

2    derived from the offenses and related conduct set forth in the

3    Information for which Defendants have agreed to plead guilty, the

4    parties agree that a money judgment of forfeiture is properly entered

5    against Defendants.    The statutory bases for the forfeiture order are
     18 U.S.C. §§ 545, 981, and 982; 31 U.S.C. § 5317; and 26 U.S.C.
6
     § 7301.
7

8
     IT IS SO STIPULATED
9
     NICOLA T. HANNA
10   United States Attorney
     BRANDON D. FOX
11   Assistant United States Attorney
12   Chief, Criminal Division

13   STEVEN R. WELK
     Assistant United States Attorney
14   Chief, Asset Forfeiture Section
                                                      10/5/2020
15    /s/
16   LUCY B. JENNINGS                                 Date
     Assistant United States Attorney
17   International Narcotics, Money
     Laundering,
18   & Racketeering Section
     JONATHAN GALATZAN
19   Assistant United States Attorney
     Asset Forfeiture Section
20

21
     Attorneys for Plaintiff United
22   States of America

23
     /s/                                              10/5/2020
24
     BENJAMIN GLUCK, Esq.                             Date
25

26   Attorney for Defendants AMBIANCE
     U.S.A., INC. and SANG BUM NOH
27

28

                                          7
